department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date spn feb 200s sin - contact person identification_number telephone number employer_identification_number legend c i d i x i dear sir or madam we have considered your ruling_request dated date relating to the tax consequences flowing from the reorganization of the ownership structure of a wholly-owned for- profit subsidiary c and a limited_liability_company d in which c is amember b is a religious_organization exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code hereinafter the code’ b engages in a variety of activities in furtherance of its religious purposes including providing spiritual resources for members of its community providing services to the poor and needy in its local area and supporting individuals and religious organizations working in other countries b also produces a religious television show and purchases airtime for that show on television stations in the united_states and in other countries background in a for-profit corporation a and its shareholders approached b about purchasing an equity_interest in a a and its shareholders were unrelated to b and to the directors and officers of b a was the owner of a fcc construction permit for a new commercial television station in b’s community after negotiations b purchased a minority interest in a in exchange for a cash payment and a commitment to build out the station b also agreed to become the manager of the station the other shareholders of a retained a majority interest in a and a right to a majority of the net_income from the operation of the station in order to create a structure under which b would be able to insulate itself from any liability arising from the operations of the station avoid any threat to its tax-exempt status under sec_501 of the code minimize its possible liability for tax on unrelated_business_income under sec_511 and not engage in a commercial business b incorporated c to produce programming for the station and others and formed a limited_liability_company d to manage and operate the station b created two entities because b wanted to engage in production as well as broadcasting activities but the other shareholders of a did not desire to participate in production activities since b has made significant capital contributions to c including b’s interest in a no other persons have made any capital contributions to c chas in turn made significant capital contributions to d and is currently the percent equity owner and member of d an individual x who is also currently the chief_executive_officer of b is the other member and one percent equity owner of d x received the membership interest in exchange for services contributed to d in before x became chief_executive_officer of b no other persons have made any capital contributions to d d is classified as a partnership for tax purposes d operates the television station which is on the air c develops programming for d b and others neither c nor d has made any distributions of income to b x or any other person and do not expect to make any such distributions with respect to proposed transaction b c and d now propose to reorganize the ownership of c and d b makes representations as described in this and the next five paragraphs concerning the proposed transaction c will issue common_stock to b in recognition of b’s capital contributions to c effective as of the dates of those capital contributions c will not issue stock to any other person c will therefore become a wholly owned subsidiary of b b as the sole shareholder of c will then elect a new board_of directors for c the new board_of directors will have five members two persons who may be employees officers and or directors of b y who has been functioning as the chief_executive_officer of c and d and who is not an officer director or employee of b and two other individuals chosen for their relevant expertise who are also not officers directors or employees of b a majority of the board_of directors of c will therefore not be officers directors or employees of b the board_of directors of c will then formally appoint y as chief_executive_officer of c x will contribute x’ sec_1 percent membership interest in d to b b will in turn contribute that membership interest to c c will therefore become the sole member of d x states that he has not received any financial benefit from ownership of this membership interest as d has not made any distributions to its members and x has not claimed any of the losses reported by d on x's personal income_tax returns x will also not claim a charitable_contribution_deduction for the contribution of the percent membership interest to b the transfers of the membership interest will occur effective date c’s new board_of directors will formally appoint y as the manager and chief_executive_officer of d c and d will continue to operate as separate entities from b d will have a single member c and d will elect to be a disregarded_entity in relations to c for federal_income_tax purposes under sec_301_7701-2 sec_301_7701-3 and sec_301 b of the income_tax regulations regulations d will not treat itself as a separate_entity from c for federal_income_tax purposes c and d will continue to maintain separate facilities addresses telephone numbers telephone listings operational records bank accounts and other financial records stationary and tax filings from b they will also continue to maintain separate liability and other insurance as needed and will enter into direct contractual relationships with third parties as needed y or other employees of c or d who are not officers directors of employees of b will be in charge of all day-to-day operations of both c and d to the degree that c provides programming services to b or d b and d will pay no more than reasonable_compensation for such services to the degree b purchases broadcasting time from d b will pay no more than reasonable_compensation for such broadcasting time b represents that c and d may hire as employees or independent contractors persons who are also employees or independent contractors of b but no such persons will be in overall charge of the day-to-day operations of c or d or receive more than reasonable_compensation for their services to c or d c and d may also rent studio or office space or obtain administrative services from b on an as needed basis with c and d reimbursing b for its costs in providing such space or services law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for religious and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in substantial lobbying_activities or proscribed political activities sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in consiruing the meaning of the phrase exclusively for educational purposes’ in 326_us_279 c b the supreme court of the united_states stated this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number of importance of truly educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 of the code provides in part that all dividends shall be excluded from the computation of unrelated_business_taxable_income sec_512 of the code provides special rules for treatment of income an exempt_organization receives from a controlled_entity sec_512 of the code provides that notwithstanding sec_512 and of the code an organization controlling_organization receiving a specified_payment from another entity which it controls controlled_entity shail include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity there shall be allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence sec_512 of the code provides that the term specified_payment means any interest annuity royalty or rent sec_512 of the code provides that if a trade_or_business is regularly carried on by a partnership of which an organization is a member and if the partnership business is unrelated to the exempt_purpose of the organization the organization shail include its allocable share whether or not distributed of partnership gross_income sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_513 of the code provides that the term trade_or_business includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides in part that unless one of the specific exceptions of sec_512 or sec_513 of the code applies the gross_income of an exempt_organization subject_to the sec_511 tax is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved analysis in general for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is formed are the equivalent of business activities 319_us_436 where a corporation is an organization with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes see moline properties inc pincite subsidiary corporations are separate entities from a taxable parent provided the organizational purpose of the subsidiary is a business_purpose so the subsidiary cannot avoid being separately taxed this rationale also applies to the parent however where the parent-corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the separate corporate entity of the subsidiary may be disregarded see generally 336_us_422 and 483_f2d_1098 cir the first issue is whether the activities of c and d are attributable to b if the activities of cc and d are attributed to b its exemption from federal_income_tax under sec_501 of the code may be adversely affected because b maybe considered as not operating exclusively for exempt purposes as discussed above attribution occurs where a subsidiary does not have a business_purpose and is merely an instrumentality arm agent or integral part of the parent the information submitted in this case indicates that c and d for-profit organizations are formed for a real and substantial business_purpose producing television programs and operating a television station thus the threshold question of whether c and d have a business_purpose must be answered affirmatively the second question is whether b is involved in or in control of the day-to-day operations of c or d so that both organizations are merely instrumentalities agents or arms of b the information and representations provided indicate that b does not control or is not involved in the day-to-day operations of c or d for example a majority of c’s board_of directors will not be officers or directors of b the chief executive officers of c and d will not be employees or officers of b they will manage the day-to-day operations of c and d c and d will also maintain separate facilities addresses telephone numbers telephone listings operational records bank accounts and other financial records stationary tax filings and insurance from b to the extent that c or d leases office space from b or receives administrative services from b c and d will reimburse b for such space and - services based on reasonable_compensation based on the information submitted and representations made we conclude that the activities of d and c will not be attributed to b and therefore the proposed restructuring will not adversely affect the tax-exempt status of b under sec_501 of the code the second issue is whether the income earned by c or d is attributed to b because cc and d are separate entities for federal_income_tax purposes and their activities are not attributed to b neither the gross_income earned by c nor d is attributed to b the third issue is whether the dividends b may receive from c will be excluded from the definition of unrelated_business_income in accordance with sec_512 of the code dividends are excluded from computation of unrelated_business_taxable_income also dividend income is not subject_to the controlled organization rules of sec_512 of the code hence the dividends b may receive from c acontrolled organization as defined in sec_912 and d of the code will not be subject_to the unrelated_business_income_tax rulings the proposed restructuring of the ownership of c and d and the continued operation by d of a commercial television station and the continued programming activities of c under this new ownership structure will not have an adverse effect on b’s tax-exempt status under sec_501 of the code the gross_income realized by either c or d will not be treated as unrelated_business_taxable_income to b under sec_512 of the code dividends that b may receive from c will be excluded under sec_512 of the code from the computation of unrelated_business_taxable_income under sec_512 except as we have ruled above we express no opinion as to the tax consequences of the transaction under any provisions of the code this ruling is provided only to the organization that requested it sec_61 j of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
